Citation Nr: 1101261	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-29 277	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for service-connected left small finger flexor tendon laceration, 
status-post reconstruction with post-surgical scar.

2.  Entitlement to a separate compensable rating for post-
surgical scar associated with the service-connected left small 
finger flexor tendon laceration.

3.  Entitlement to an increased disability rating for mechanical 
low back strain with radiculopathy (previously rated as L-2 
compression fracture with early degenerative changes, 
demonstrable deformity of the vertebral body), currently 
evaluated 30 percent disabling.  

4.  Entitlement to a separate compensable rating for 
radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
February 1965 to March 1990, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and April 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The January 2004 rating decision, in 
part, granted service connection for a left finger disability and 
assigned a noncompensable disability rating therefor, effective 
August 7, 2003.  Further, the April 2009 rating decision denied 
the Veteran entitlement to an increased disability rating for the 
low back disability.  The Veteran perfected an appeal as to both 
issues.
 
By decision dated October 27, 2005, the Board denied the 
Veteran's claim for entitlement to an increased initial 
disability rating for the service-connected left finger 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the Court).  
In a Memorandum Decision dated August 2, 2007, the Court vacated 
the Board's decision and remanded this issue.  The Board 
subsequently remanded the claim for additional evidentiary 
development.  Such was accomplished, and in June 2008 the VA 
Appeals Management Center (AMC) issued a supplemental statement 
of the case (SSOC) which continued to deny the Veteran's claim.  
The case was returned to the Board, and subsequently denied in a 
September 10, 2008 decision.  The Veteran appealed the September 
2008 Board decision to the Court, who in a Memorandum Decision 
dated February 22, 2010, vacated the Board's decision and 
remanded this issue.  The case has been returned to the Board for 
further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1965 to March 1990. 

2.  On November 19, 2010, the Board was notified by the Veteran's 
attorney that the Veteran died in October 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


